Citation Nr: 1540554	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  09-16 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, secondary to herbicide exposure. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1968 to December 1969.  

These matters come before the Board of Veterans' Appeal (Board) from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.   

A claim of entitlement to TDIU is inferred based on the claim for increased evaluation for service-connected PTSD.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In August 2012, the Board remanded the claim of entitlement to service connection for diabetes mellitus and TDIU for further development, namely, to obtain updated treatment records, provide the Veteran with adequate VCAA notice, and schedule him for a VA examination.  The claim has now returned to the Board for further adjudication.  

The Board notes that, in addition to the paper claims file, there is a VBMS and Virtual VA paperless claims file associated with the Veteran's claims.  A review of the documents in such file reveals that an Informal Hearing Presentation has been submitted on behalf of the Veteran by his representative.  This has been considered by the Board in adjudicating this matter.  The remaining documents in the Virtual VA paperless claims file are either duplicative in the paper claims file or irrelevant to the issues on appeal.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure there is a complete record upon which to decide the Veteran's claim.  Here, the AOJ failed to substantially comply with the Board's August 2012 remand instructions and therefore, additional remand is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Pursuant to the August 2012 remand, the AOJ requested a VA examination for the Veteran's claims of diabetes mellitus and TDIU from the Dallas VA Medical Center (VAMC).  A VA examination was scheduled on April 2, 2013.  The Board finds no letter of record notifying the Veteran of scheduled examinations on April 2, 2013.  The Veteran failed to report to the scheduled VA examinations and his claims have been denied based on his failure to appear.  See May 2013 Rating Decision, May 2013 Supplemental Statement of the Case.  Likewise, there is no evidence of record indicating the AMC attempted to obtain a report of contact or report of general information from the Veteran with respect to the reason for his failure to appear for his scheduled examination.

Thus, without any letter or notice to the Veteran to appear for the April 2, 2013 VA examination of record, the Board will not presume administrative regularity in this case.  See Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013).  Therefore, the Board finds that another attempt must be made to afford the Veteran a VA examination and provide proper and timely notice of the scheduled examination.  This includes providing adequate notice of the date, time and location of the VA examination. 

Furthermore, the record reflects there are may be outstanding treatment records.  Since the August 2012 remand, the Board finds no attempts have been made to obtain updated treatment records.  Accordingly, the RO must contact the Veteran to ascertain the contact information for any additional private medical providers and must attempt to obtain these records. See 38 C.F.R. § 3.159(c) .  The RO must also associate all updated VA medical treatment records with the claims file. Id.

Finally, the Board notes that a February 2015 correspondence was returned undeliverable.  The Board notes that a January 2011 VA homeless outreach note showed that the Veteran is homeless and staying at the Dallas Life Foundation.  
Hence, a remand is necessary in order to establish the proper current address for the Veteran and to ensure that all due process with respect to the issues on appeal.  In particular, the RO should attempt to ascertain if the Veteran currently dwells at the Dallas Life Foundation reported in the January 2011 VA record, and if so, correspondence should be sent ot that address.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/AOJ should undertake appropriate action, to specifically include contacting the Veteran and his representative, Disabled American Veterans, to verify the Veteran's current mailing address.  The AMC/AOJ should attempt to clarify whether the Veteran is residing at the Dallas Life Foundation.  The AMC/RO should document in the claims file all requests and responses in this regard.

2.  Thereafter, the AMC/AOJ should re-send a copy of his VCAA notice, most recent rating decision and SSOC, and request for authorization to obtain private treatment records to the Veteran at his updated mailing address of record.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  If the AMC/AOJ cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review. 

3.  Obtain from the Dallas VAMC all outstanding, pertinent records of evaluations and/or treatment of the Veteran since January 2011.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

4.  After obtaining any outstanding records, send the claims file to an appropriate examiner for an opinion in regard to the Veteran's claimed diabetes mellitus.  The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.

The examiner should provide a diagnosis as to whether the Veteran currently has diabetes mellitus, type II?  The examiner must consider and address all relevant evidence, to include private and VA treatment records which contained a diagnosis of impaired fasting glucose/diabetes.  

5.  Thereafter, the AMC/AOJ should schedule the Veteran for a VA examination (or examinations if deemed necessary) by appropriate physicians to determine the degree of impairment associated with his service-connected disability (or disabilities).  The Veteran's claims file and a copy of this remand must be provided to the examiner assigned to this case.  The examiner is asked to perform all indicated tests and studies and describe in detail all occupational impairment and impairment to the Veteran's activities of daily living associated with each service-connected disability (or disabilities).

The Veteran's lay statements must be considered and discussed and a complete rationale must be provided in support of all opinions offered.  

6.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


